DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected because of the following minor informalities: inconsistent terms of the preamble. Applicant is recommended to change the preamble of claims 2-3 to “The universal eco-friendly and ergonomic design of the bearded axe shaped comb according to claim”, or appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US D714491S) in view of Pabari (US 6098633 A).
Regarding Claim 1,  Du discloses a universal eco-friendly and ergonomic design of a bearded axe shaped comb (Fig. 1) comprising: 
(a) axe-shape upper body (Fig. 1);
(c) Fine teeth which are close to each other and are used for selective grooming (Fig. 1).
(d) and a handle (Fig. 1).
Du does not explicitly disclose Coarse teeth widely separated from each other where the coarse teeth are designed for general grooming.
Pabari teaches a hair comb (abstract) with fine teeth which are close to each other (Fig. 4, 12) and teeth widely separated from each other (Fig. 4, 11) so that teeth (10) are spaced so that a first row of teeth (11) are more widely spaced than a second row of teeth (12), the teeth having a cylindrical cross-section and rounded end tips (13). The spacing between the rows of teeth are such that as the teeth move through hair, the first row perform a first coarse combing for head lice, nits and eggs and the second row of teeth perform a more fine filtering of head lice, nits and eggs (Abstract).

    PNG
    media_image1.png
    751
    585
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hair comb of Do with the Coarse teeth widely separated from each other as taught by Pabari so that teeth (10) are spaced so that a first row of teeth (11) are more widely spaced than a second row of teeth (12), the teeth having a cylindrical cross-section and rounded end tips (13). The spacing between the rows of teeth are such that as the teeth move through hair, the first row perform a first coarse combing for head lice, nits and eggs and the second row of teeth perform a more fine filtering of head lice, nits and eggs.
Regarding Claim 2, Du and Pabari disclose the claimed invention of claim 1. Du further discloses it allows to distances the user's hand from the comb's teeth itself, creating a greater fulcrum and so enabling a unique and more controlled combing motion and experience, where small wrist movements result in large strokes and thus less hand and arm fatigue (Fig. 1, the examiner notes that the device is capable to let the user’s hand to be at a distance from the comb’s teeth and capable to allow a unique and controlled motion and experience resulting in less arm fatigue).
Regarding Claim 3, Du and Pabari disclose the claimed invention of claim 1. Du further discloses designed in shape of axe allows the top edge of the comb with a slight curve that enables one to press the edge against the face and shave alongside so to create a smooth line (Fig. 1, the examiner notes that the top edge of the device with a slight curve is capable to be pressed against the user’s face and shave alongside).

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772